Citation Nr: 1717479	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  09-15 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to higher initial ratings for posttraumatic stress disorder (PTSD) with depressive features, rated as 30 percent from July 7, 2008, 50 percent from September 4, 2008, and 70 percent from February 9, 2016.

2. Entitlement to higher initial ratings for lumbosacral spondylosis, rated as 10 percent from July 7, 2008, and 20 percent from June 21, 2016.

3.  Entitlement to an initial compensable rating for seborrheic dermatitis.

4.  Entitlement to service connection for erectile dysfunction to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1978 to June 1978 and January 2003 to July 2008.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which, in pertinent part, granted service connection for seborrheic dermatitis, lumbosacral spondylosis, and PTSD with initial ratings.  In addition, as noted in more detail below, after the RO denied service connection for erectile dysfunction, secondary to diabetes mellitus in January 2009, the Veteran filed a notice of disagreement with this denial in March 2009.  However, the Veteran was never provided with a statement of the case.

The Board remanded this case for additional development in July 2012.  During the course of the remand, in an October 2016 rating decision, the RO granted increased ratings for the lumbosacral spondylosis and PTSD, as noted on the first page of this decision.  The Veteran has not indicated that he is satisfied with these ratings.  Thus, these claims are still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The case is now returned for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The record shows that the Veteran was awarded Social Security Administration (SSA) benefits in October 2008.  See, e.g, July 2009 VA psychiatric examination report.  The Veteran asserted on his formal total disability rating based on individual unemployability (TDIU) claim that he could not work as a police officer because of all of his service-connected disabilities.  He was granted entitlement to a TDIU based on his service-connected back and mental health disabilities, effective July 2008.  The only record from SSA in the Veteran's file is a June 2009 notice of the amount of benefits received.  It is not clear if the Veteran is in receipt of SSA benefits due to his service-connected disabilities.  As the evidence suggests that he is unemployable due to some, if not all, of his service-connected disabilities, the records generated in the SSA decision could be relevant to the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2009) (Relevant records  are "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."). 

Pursuant to the Board's remand, the Veteran was provided with a VA examination in June 2016 to address the present severity of his lumbar spine disability.  The United States Court of Appeals for Veterans Claims has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59 . See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Other than mentioning that there was no pain on weight-bearing, the June 2016 VA examination did not comply with Correia and as such, remand is required so that the Veteran may be afforded a new VA examination that contains adequate information pursuant to Correia.

As noted in the introduction, after the RO denied service connection for erectile dysfunction, secondary to diabetes mellitus in January 2009, the Veteran filed a notice of disagreement with this decision.  As the RO has not issued the Veteran a statement of the case, this matter must be remanded so that one can be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the October 2008 SSA decision awarding disability benefits, including copies of all medical records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.  

2.  Ask the Veteran to identify any pertinent treatment records pertaining to his PTSD, lumbar spine disability, and seborrheic dermatitis.

3.  Secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his PTSD, lumbar spine disability, and seborrheic dermatitis dated from October 2016 to the present.

4.  Arrange for the Veteran to be scheduled for a VA orthopedic/neurological evaluation to determine the current severity of his service-connected spondylosis of the lumbosacral spine.  The examiner should review the record.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  

The examiner must conduct a detailed orthopedic examination including addressing any limitation in range of motion, or ankylosis of the lumbar spine.  Pursuant to Correia, supra, examination of a joint must include range of motion testing of the joint in the following areas:
	Active motion
	Passive motion
	Weight-bearing
	Nonweight-bearing
If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should identify and describe in detail all orthopedic and neurological residuals attributable to the Veteran's service-connected lumbar spine disability.  The examiner should include in the assessment whether it is at least as likely as not that the Veteran's diagnosed erectile dysfunction is etiologically related to his lumbar spine disability with clear rationale.

The examiner should state whether the Veteran's service-connected lumbar spine disability encompasses intervertebral disc syndrome, and if so, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner also should conduct range of motion testing of the lumbar spine, specifically noting whether - upon repetitive motion of the Veteran's lumbar spine - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

5.  Issue a statement of the case to the Veteran and his representative addressing its denial of service connection for erectile dysfunction to include as secondary to service-connected disability including diabetes mellitus.  The statement of the case should include all relevant law and regulations pertaining to the claims.  The Veteran must be advised of the time limit in which he may file a substantive appeal. See 38 C.F.R. § 20.302(b).  Thereafter, if an appeal has been perfected, the issue should be returned to the Board.

6.  Then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case on the issues that are currently in appellate status and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




